               Case 3:18-cr-00048-VAB Document 123 Filed 08/13/19 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                                    No. 3:18-cr-00048-VAB

v.

LESLIE R. EVANS

                             Defendants.                    August 13, 2019


                                     DECLARATION OF DEFENDANT


         Pursuant to 28 U.S.C. §1746, I do hereby declare as follows:

          1.       I am over eighteen and understand the obligations of an oath.

         2.        I am the Defendant in United States v. Leslie Evans, No. 3:18-cr-00048-VAB.

         3.        I have been advised by my counsel that, pursuant to 18 U.S.C. § 3161(c)(1) and

(d)(1), a trial in my case must be held with 70 days of my arraignment on the indictment.

         4.        I further have been advised by my counsel that, pursuant to 18 U.S.C. §

3162(a)(2), if the trial is not held within 70 days and that time is not extended, the indictment

against me will be dismissed upon my motion.

         5.        I retained new counsel in May to represent me in this matter, and counsel is

continuing to review the discovery previously produced, and meeting with me to prepare for

trial. I am advised that at an August 6 status conference the government stated that it is still

 considering filing a second superseding indictment, and that my counsel advised the Court that

 he is still reviewing the voluminous discovery in preparation for trial. I am further advised that

 the parties requested, and that the Court set, a scheduling conference for September 10, 2019 at

 which dates for jury selection and trial will be discussed.




{Client/085552/1/01860437.DOCX;2 }
              Case 3:18-cr-00048-VAB Document 123 Filed 08/13/19 Page 2 of 2



         6.       Accordingly, I knowingly and voluntarily agree to exclude the period between

August 6,2019 and September 10, 2019 from the calculation of the time with which the trial in

my case must be held under § 3161(c)(1) and (d)(1). I understand that by making this

agreement,I am waiving my rights under the Speedy Trial Act to have the trial in my case held

within 70 days of my arraignment on the indictment.

         I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

         Executed on August 13, 2019



                                               /s/ Leslie R. Evans
                                               LESLIE R.EVANS




{Client/085552/1/01860437.DOCX;2}
